UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4405
MOHAMMAD RIAZ,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-98-46)

                  Submitted: September 20, 2002

                      Decided: October 7, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Stephanie L.
Haines, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                       UNITED STATES v. RIAZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mohammad Riaz pled guilty to bank fraud, in violation of 18
U.S.C. § 1344(1) (2000). He was sentenced to thirteen months’
imprisonment and a five-year term of supervised release. Restitution
was also ordered. Riaz began his term of supervised release on Janu-
ary 8, 1999. While on supervised release, Riaz failed to pay restitution
as directed by the probation officer, failed to submit truthful and com-
plete written monthly reports, failed to submit timely monthly reports
to the probation officer, and failed to answer truthfully inquiries by
the probation officer. The district court revoked Riaz’s supervised
release and sentenced Riaz to nine months’ imprisonment, followed
by a term of fifty-one months’ supervised release.

   Riaz’s counsel submitted a brief pursuant to Anders v. California,
386 U.S. 738 (1967), arguing the district court abused its discretion
by revoking Riaz’s supervised release and sentencing Riaz to nine
months’ imprisonment, but stating that, in his opinion, there were no
meritorious issues. Riaz submitted a pro se supplemental brief arguing
the same issue and additionally claiming the revocation of his super-
vised release violated his rights to due process.

   This Court reviews for abuse of discretion the district court’s deci-
sion to revoke a defendant’s supervised release and impose a sentence
after revocation. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.
1995). Riaz admitted to conduct constituting Grade C violations, and
the district court so found. We have reviewed the record and Riaz’s
arguments concerning his financial condition and other mitigating cir-
cumstances. We find the district court did not abuse its discretion in
revoking Riaz’s term of supervised release and imposing a sentence
of imprisonment.

   In his pro se supplemental brief, Riaz claims his probation officer
set a schedule of payments for his restitution, in violation of United
                        UNITED STATES v. RIAZ                        3
States v. Johnson, 48 F.3d 806 (4th Cir. 1995). Riaz’s attempt to chal-
lenge his original judgment is not cognizable as a basis for challeng-
ing the revocation of Riaz’s supervised release. See United States v.
Almand, 992 F.2d 316, 317-18 (11th Cir. 1993); United States v.
Irvin, 820 F.2d 110, 111 (5th Cir. 1987). Riaz challenges the factual
basis to the violation alleging he provided false information to the
probation officer; however the record supports that finding. We have
reviewed the remainder of Riaz’s arguments and find they are without
merit.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED